DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21-28, 33-36, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 9,581,372 to Lee, hereinafter referred to as Lee or, in the alternative, under 35 U.S.C. 103 as obvious over Lee in view of US 3,736,767 to Lukes, hereinafter referred to as Lukes.
In reference to claim 1, Lee or Lee and Lukes discloses the claimed invention.
Lee discloses an ice maker (10) comprising:
a first assembly comprising a first tray (11) that defines first portions (113) of a plurality of ice chambers (cells); and
a second assembly (12) comprising a second tray (14) that defines second portions (141) of the plurality of ice chambers (cells), wherein each of the plurality of ice chambers is configured to:
based on joining of the first portions and the second portions of the plurality of ice chambers, generate an ice piece within each of the plurality of ice chambers (see figure 8, described as ice making state), 
wherein the second tray (14) comprises a deformable portion (soft plastic member, see column 4 lines 20-39) that is: (i) provided at a portion of the second lower tray, (ii) made of a flexible material, and (iii) configured to change from a first state (see figure 9) to a second state during ice generation (see figure 8), 
wherein, in the first state (see figure 9), the deformable portion protrudes toward a center of the ice chamber (at least the portion of the ice cell contained in the second tray) in a convex shape inside of the ice chamber and, in the second state (see figure 8), the deformable portion protrudes away from the center of the ice chamber.
Lee fails to explicitly disclose wherein the deformable portion is (i) in the first state before the ice is formed within the ice chamber and (ii) in the second state after the ice is formed within the ice chamber. However it is noted that Lee appears to be structurally identical to Applicant’s disclosed apparatus for performing this function. As such it appears that the recitation of “the deformable portion is (i) in the first state before the ice is formed within the ice chamber and (ii) in the second state after the ice is formed within the ice chamber” is a recitation of the intended use and operation of the ice maker that does not result in any positively cited structure not disclosed by Lee. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process, see MPEP 2112.02 (I). There is nothing in Applicant’s specification which would indicate that any structure different than that disclosed by Lee that would result in performing the claimed function. It appears that as long as the lower tray is deformable, the claimed function would be inherent.  Accordingly, it can be assumed that Lee would perform the claimed function during normal and usual operation.
In the event that the structure of Lee is not found to inherently perform the claimed function, Lukes teaches that in the art of ice forming trays, that it is a known method to provide an ice cell (mold cavity 6) including a deformable portion (5) that is made of a material capable of being in the first state (protrudes toward a center of the ice chamber such as figure 5) before the ice is formed within the ice chamber (at 18 in figure 5) and (ii) in the second state (figure 3) protrudes away from the center of the ice chamber after the ice is formed within the ice chamber. See column 3 lines 12-18 where thin silicone rubber is used. Thus, thin silicone rubber that is capable of performing the claimed functions is known to be suitable for the intended purpose of forming the bottom of an ice making cell such that the ice can be released upon deformation. As such, it can be assumed that providing the bottom tray of Lee (141) with thin silicone rubber would be capable of performing the claimed function. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lee such that the bottom tray (141) was made from thin silicone rubber since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.

In reference to claim 21, Lee or Lee and Lukes discloses the claimed invention.
Lee discloses an upper part of the first portions of the plurality of the ice chambers is narrower than a lower part of the first portions of the plurality of the ice chambers, and a lower part of the second portions of the plurality of the ice chambers is narrower than an upper part of the second portions of the plurality of the ice chambers.

    PNG
    media_image1.png
    406
    728
    media_image1.png
    Greyscale

In reference to claim 22, Lee or Lee and Lukes discloses the claimed invention.
Lee discloses the convex shape includes a recess part (where 20 deforms 141 as illustrated in figure 9) that is recessed from a bottom portion of the second tray (141) toward the ice chamber. When configured in the ice making position as illustrated in figure 8, the deformed portion would meet the claimed limitations.
In reference to claim 23, Lee or Lee and Lukes discloses the claimed invention.
Lee discloses the deformable portion is configured to, based on the outward expansion of the ice piece, change to the second state by being deformed to protrude away from the center of the ice chamber. Note that this is a functional recitation as to how the ice maker is to be used that does not result in any positively cited structure not already disclosed by Lee. Since Lee (or at the very least Lee as modified by Lukes) is structurally identical to an apparatus disclosed by Applicant for performing the claimed function, it is assumed that the apparatus of Lee (or Lee as modified by Lukes) would perform the claimed function under the principles of inherency.
In reference to claim 24, Lee or Lee and Lukes discloses the claimed invention.
Lee discloses in the second state (see figure 8), the deformable portion does not have the convex shape inside of the ice chamber. Again, this is a functional recitation as to how the ice maker is to be used that does not result in any positively cited structure not already disclosed by Lee. Since Lee (or at the very least Lee as modified by Lukes) is structurally identical to an apparatus disclosed by Applicant for performing the claimed function, it is assumed that the apparatus of Lee (or Lee as modified by Lukes) would perform the claimed function under the principles of inherency.
In reference to claim 25, Lee or Lee and Lukes discloses the claimed invention.
Lee discloses the recess part (on 141 as deformed by 20 as illustrated in figure 9) is defined at a lower surface of the deformable portion based on the deformable portion being in the first state, see figure 9. 
In reference to claim 26, Lee or Lee and Lukes discloses the claimed invention.
Lee discloses the second tray (14) comprises a plurality of second chamber walls (142, see figure 7) that define the second portions of the plurality of ice chambers, see figure 3, and
wherein the deformable portion is located at a bottom portion of each of the plurality of second chamber walls, see column 4 lines 20-39 where Lee discloses that each of the plurality if cells have the soft plastic member.
In reference to claim 27, Lee or Lee and Lukes discloses the claimed invention.
Lee discloses the second assembly further comprises a support (15) that defines a plurality of chamber accommodation recesses ( at 151, see figure 7) configured to receive the plurality of second chamber walls (see figure 7), 
wherein each of the chamber accommodation recesses is configured to limit an expansion of the second tray based on an outward expansion of the ice piece (at 151), and 
wherein each of the plurality of chamber accommodation recesses defines an opening that is configured to face the deformable portion and that receives the deformable portion based on changing from the first state to the second state, see figures 6-8 where the frame (15) including tray body seating part (151) would perform the claimed function.
In reference to claim 28, Lee or Lee and Lukes discloses the claimed invention.
Lee discloses a diameter of the opening of the support is greater than a diameter of the deformable portion (see annotated reference below), and
wherein the deformable portion is configured to be positioned within the opening based on the outward expansion of the ice piece, see figure 9.


    PNG
    media_image2.png
    305
    768
    media_image2.png
    Greyscale


In reference to claim 33, Lee or Lee and Lukes discloses the claimed invention.
the first tray (11) comprises a plurality of first chamber walls (113) that define the first portions of the plurality of ice chambers, and
wherein the plurality of second chamber walls (142) are configured to vertically overlap the plurality of first chamber walls (113) and define an inner surface of each of the plurality of ice chambers, see figure 8.
In reference to claim 34, Lee and Lukes discloses the claimed invention.
Lee discloses the second tray (14) further comprises a spherical portion (at 20, see figure 9) that extends upward from the deformable portion (141) and that defines an inner surface of the ice chamber together with the deformable portion, and
wherein the spherical portion and the deformable portion are made of a silicone material (when modified by Lukes supra).
In reference to claim 35, Lee and Lukes discloses the claimed invention.
Lee discloses the second assembly further comprises a support (15) that defines a chamber accommodation recess configured to face and contact the spherical portion (141) of the second tray (14), see figure 8, and
wherein the chamber accommodation recess (at 151, see figure 9) is configured to (capable of) limit an expansion of the spherical portion based on an outward expansion of the ice piece.
In reference to claim 36, Lee and Lukes discloses the claimed invention.
Lee discloses the second assembly further comprises a support (15) that defines a plurality of chamber accommodation recess (at 151) configured to face and contact the spherical portion (141) of the second tray (14), wherein each of the plurality of chamber accommodation recesses (at 151) defines an opening that is configured to face the deformable portion (141) and define a space to receive the deformable portion based on changing from the first state to the second state, see figures 8 and 9, and
wherein the chamber accommodation recess (at 151) is configured to (capable of) rigidly support the spherical portion (141) of the second tray (14) to thereby limit an outward expansion of the spherical portion (141) during ice generation, see figure 8.
In reference to claim 39, Lee or Lee and Lukes discloses the claimed invention.
Lee discloses an ejector (20) that is located below the second tray (14, see figure 8) and that is configured to, based on the second assembly moving rotating away from the first assembly, push the deformable portion (141) to discharge the ice piece from the ice chamber in a state in which the deformable portion is in the second state, see figure 9.
In reference to claim 40, Lee or Lee and Lukes discloses the claimed invention.
Lee discloses the second tray is made of a flexible material, see column 4 lines 35-37, and the lower support (15) is made of a rigid material (inferred from the disclosure of Lee.



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, or Lee and Son as modified supra, and in further view of US 9,234,689 to Son et al., hereinafter referred to as Son.
In reference to claim 31, Lee and Son,  or Lee, Lukes, and Son disclose the claimed invention.
Lee discloses a heater (18) but fails to disclose the heater contacts an outer surface of each of the plurality of second chamber walls (142), and that is configured to maintain a temperature of the second portions of the plurality of ice chambers to be higher than a temperature of the first portions of the plurality of ice chambers.
Son teaches that in the art of two piece spherical ice makers, that it is a known method to provide a plurality of second chamber walls (122) with a heater (152, see figure 8). This is strong evidence that modifying Lee as claimed would produce predictable result (e.g. separate ice from the ice making chambers). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lee by Son such that the heater contacts an outer surface of each of the plurality of second chamber walls (142), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of separating ice from the ice chambers.
With respect to the limitation of the heater being configured to maintain a temperature of the second portions of the plurality of ice chambers to be higher than a temperature of the first portions of the plurality of ice chambers, it is noted that this recitation is a recitation of how the ice maker is intended to be operated that is not tied to any structural limitations (i.e. a controller configured to so perform). Since Lee as modified teaches all of the claimed structural elements and is perfectly capable of performing the claimed function, the apparatus of Lee and Son is considered to meet all of the claimed structural limitations.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Lukes as modified supra and in further view of US 9,272,444 to Zorovich et al., hereinafter referred to as Zorovich.
In reference to claim 38, Lee, Lukes, and Zorovich discloses the claimed invention.
Lee as modified by Lukes supra discloses the second tray is made of a silicone material, but fails to disclose the first tray is made of a silicone material.
Zorovich teaches that in the art of ice makers including upper and lower trays, that it is a known method to provide an upper tray (74) that is made of a silicone rubber, see column 5 lines 22-36. Thus, silicone rubber is known to be suitable for the intended purpose of forming an upper tray of an ice mold. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lee such that upper tray was made from thin silicone rubber since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.

Allowable Subject Matter
Claims 29, 30, 32, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see  page 7, filed July 18, 2022, with respect to the rejection of claims 21, 22, and 25 under 35 USC 112(a) have been fully considered. Without acquiescing to the applicant’s reasoning, the examiner believes that the claimed shape of having a narrow and wider portion encompasses a spherical chamber as clearly disclosed. Accordingly, the rejection of claims 21, 22, and 25 under 35 USC 112(a) of the final rejection  has been withdrawn. 
Applicant’s argument with respect to claim 1 and 21-40 have been considered. It is noted that the rejection of claims no longer rely upon Sherbeck to disclose the claimed invention. As stated in the rejection of claim 1, the examiner believes that Lee teaches all of the structural limitations claimed. As an alternative, the examiner included a rejection modifying Lee by Lukes. It is the position of the examiner that modifying Lee to include the deformable portion including the material disclosed by Lukes undoubtably discloses all of the structure needed to perform the functions claimed and that at the very least, there is motivation for forming the deformable portion of Lee with material which performs as claimed as outlined in the disclosure of Lukes.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763